 



EXHIBIT 10.1
Execution Copy
 
EMPLOYMENT AGREEMENT
between
SUPERIOR ENERGY SERVICES, INC.
and
PATRICK J. ZUBER
Dated as of January 1, 2008
 

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), dated and effective as of
January 1, 2008, is by and between Superior Energy Services, Inc., a Delaware
corporation (the “Company”), and Patrick J. Zuber (the “Executive”).
WITNESSETH:
     WHEREAS, the Company desires to attract and retain well-qualified executive
officers and to assure itself of the continuity of its management; and
     WHEREAS, Executive serves as an executive officer of the Company, and the
Company desires to continue the employment of Executive, and Executive desires
to remain in the employment of the Company, in each case on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the respective
representations and warranties hereinafter set forth and of the mutual covenants
herein contained, the parties hereto agree as follows:
     1. Employment. The Company shall continue to employ Executive, and
Executive shall continue to serve in the employ of the Company, upon the terms
and subject to the conditions set forth in this Agreement.
     2. Position and Duties.
          (a) Executive shall continue to be employed as Executive Vice
President of International Sales and work in an office located in Dubai, UAE.
Executive shall perform such duties, consistent with Executive’s status as an
executive officer of the Company elected by the Company’s Board of Directors
(the “Board”), as may be reasonably prescribed from time to time by the Board,
the Company’s Chief Executive Officer or other officers to whom authority has
been delegated by the Board or the Company’s Chief Executive Officer.
          (b) Executive shall at all times comply with and be subject to such
policies and procedures as the Company may establish from time to time for its
executive officers and employees, including, without limitation, its Code of
Business Ethics and Conduct (the “Code of Business Conduct”).
          (c) Executive shall, during the period of Executive’s employment
hereunder, devote Executive’s full business time, energy, and best efforts to
the business and affairs of the Company. Executive may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Executive’s performance of Executive’s duties hereunder, is contrary to the
interest of the Company or any of its subsidiaries, or requires any significant
portion of Executive’s business time. The foregoing notwithstanding, the parties
recognize and agree that Executive may engage in passive personal investments
and other business activities which do not conflict with the business and
affairs of the Company or any of its subsidiaries or interfere with Executive’s
performance of his duties hereunder.

 



--------------------------------------------------------------------------------



 



     3. Term.
          (a) Subject to the terms of this Agreement, Executive’s employment
with the Company hereunder shall continue until April 1, 2010; provided,
however, that on April 1, 2009 and on each subsequent anniversary thereof, the
term of Executive’s employment under this Agreement shall be automatically
extended for one additional year unless, either party gives written notice to
the other of that party’s election not to so extend the term hereof no less than
60 days prior to any such annual renewal date (such term, as it may be extended,
the “Employment Period”). If Executive’s employment ends pursuant to the terms
and conditions of this Agreement, then the Employment Period will end at the
time Executive’s employment ends.
          (b) Following Executive’s ceasing, for whatever reason, to be an
employee of the Company, each party shall have the right to enforce all its
rights, and shall be bound by all obligations, that are continuing rights and
obligations under the terms of this Agreement.
     4. Compensation and Benefits. Executive shall be entitled to the
compensation and other benefits provided in this Section 4 during the Employment
Period.
          (a) Salary. The Company shall pay to Executive a minimum annual base
salary of Two Hundred Seventy-Five Thousand Dollars ($275,000.00) in United
States Dollars (such annual base salary, as it may be increased from time to
time as provided herein, the “Base Salary”), which shall be paid in equal
semi-monthly installments in accordance with the Company’s regular payroll
practices for its executive officers. The Base Salary shall be reviewed annually
by the Compensation Committee of the Board of Directors (the “Compensation
Committee”). Any increase in Base Salary shall not serve to limit or reduce any
other obligation of the Company to Executive hereunder. At no time during the
term of this Agreement shall the Base Salary of the Executive be reduced without
the prior written consent of the Executive, and withholding such consent by
Executive will have no effect on this Agreement and will not be construed as
Cause for purposes of this Agreement.
          (b) Incentive Bonus. Executive shall be eligible to earn an annual
bonus under the Company’s annual incentive plan. The Compensation Committee
shall approve the Company’s performance goals under the annual incentive plan,
as well as the target level and maximum bonus opportunity for Executive and the
extent to which Executive’s performance goals shall include a personal
performance element.
          (c) Long-Term Incentives. Executive shall be eligible for option,
restricted stock, performance share unit and other stock-based incentive grants
under the Company’s long- term incentive plan. The Compensation Committee shall
approve the mix of stock-based incentive grants, vesting and performance goals,
as well as the target percentage for Executive.
          (d) Savings, Retirement and Other Incentive Plans. Executive shall be
eligible to participate in all savings, retirement and other incentive plans
generally available to the Company’s executive officers.
          (e) Welfare Benefit Plans. Executive and/or Executive’s family, as the
case may be, shall be eligible to participate in and shall receive all benefits
under all medical, long-

2



--------------------------------------------------------------------------------



 



term disability and other welfare benefit plans and programs generally available
to the Company’s executive officers.
          (f) Automobile. The Company shall either provide an automobile
allowance or make available to Executive an automobile for Executive’s use in
the discharge of his duties, and such automobile shall be maintained at the
expense of the Company, each in accordance with the Company’s policies and
practices for its executive officers.
          (g) Expenses. The Company shall promptly reimburse Executive for all
reasonable and necessary expenses incurred by Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company,
provided that such expenses are incurred and accounted for in accordance with
the policies and practices of the Company as in effect from time to time.
          (h) Vacations. Executive shall be excused from rendering his services
during reasonable vacation periods for not more than a total of 25 business days
per year and during other reasonable temporary absences in accordance with the
Company’s policies and practices for its executive officers. Executive shall
also be entitled to all paid holidays and personal days given by the Company to
its executive officers generally.
     5. Termination.
          (a) Termination by the Company. The Company shall have the right to
terminate Executive’s employment under this Agreement at any time for any of the
following reasons:
     (i) Upon the Executive’s death.
     (ii) Upon the Executive’s incapacity due to physical or mental illness and
Executive becoming eligible to receive benefits under the Company’s long-term
disability plan. The Company shall give Executive at least 60 days prior written
notice of termination pursuant to this Section 5(a)(ii).
     (iii) For Cause. For purposes of this Agreement, the Company shall have
“Cause” to terminate Executive’s employment hereunder upon:
     (A) the substantial and continued willful failure by Executive to perform
his duties hereunder, or a material breach or threatened breach of this
Agreement by Executive, in either case which results, in material harm to the
business or reputation of the Company, which failure or breach is not corrected
(if correctable) by Executive within 30 days after written notice of such
failure or breach is delivered to Executive by the Company;
     (B) a violation of the Code of Business Conduct, which violation is not
corrected (if correctable) by Executive within 30 days after written notice of
such violation is delivered to Executive by the Company; or

3



--------------------------------------------------------------------------------



 



     (C) the commission by Executive of any criminal act involving moral
turpitude or a felony which results in a conviction.
     (iv) For any other reason whatsoever in the sole discretion of the Board.
          (b) Termination by Executive. Executive may terminate his employment,
under this Agreement at any time for any of the following reasons (the events in
Sections 5(b)(i)-(iv) only are referred to as “Good Reason”):
     (i) without Executive’s prior written consent, within two years following a
Change of Control (as hereinafter defined) there is a material reduction in
Executive’s authority, duties or responsibilities with the Company from that set
forth in Section 2;
     (ii) within two years following a Change of Control, the Company fails in a
material way to fulfill its obligations under Sections 4(a)-(e) or there is a
material reduction in annual cash bonus incentive opportunities (whether in one
reduction or cumulatively), excluding an elimination or reduction of a benefit
under any benefit plan or arrangement in which Executive participates that
affects other executive officers in a similar way;
     (iii) the Company does not fulfill its obligations under Section 8(b) in
connection with a Change in Control;
     (iv) without Executive’s prior written consent, the Company requires
Executive, within two years following a Change of Control to be based at any
office representing a material change in location from the Company’s office at
which Executive was based prior to the Change of Control, excluding travel
reasonably required in the performance of Executive’s duties hereunder (for
purposes of this Agreement, 30 miles shall be deemed to be a material change in
location, unless a greater distance is required under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or the Treasury
regulations thereunder, in which case such greater distance shall be substituted
for 30 miles); or
     (v) for any other reason whatsoever in the sole discretion of Executive.
     For purposes of the Good Reason events specified in Sections 5(b)(i)-(iv),
Good Reason shall not exist unless and until: (A) Executive provides written
notice to the Company of the existence of the Good Reason event within 60 days
of Executive having knowledge of its initial existence and (B) the Company is
provided 30 days from the receipt of such notice during which it may remedy the
Good Reason event (if such Good Reason event is cured by the Company by the end
of such 30 day period, Executive shall not have Good Reason to terminate
employment).
     For purposes of this Agreement, the term “Change of Control” shall have the
meaning set forth in Section 12.10A of the Company’s 2005 Stock Incentive Plan;
provided, however, that if at any time after the date hereof the Company’s
stockholders approve a new broad-based stock

4



--------------------------------------------------------------------------------



 



incentive plan, the term “Change of Control” shall have the same meaning given
to it in any such stock incentive plan.
          (c) Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive, other than termination as a result of
Executive’s death, shall be communicated by written notice of termination to the
other party hereto in accordance with Section 9, which notice shall indicate the
specific termination provision in this Agreement relied upon, the effective date
of termination of Executive’s employment and set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. If Executive elects to
terminate his employment for Good Reason, Executive must first provide notice of
the existence of a Good Reason event, and the Company shall have the opportunity
to remedy such Good Reason event in accordance with Section 5(b).
     6. Compensation Upon Termination.
          (a) Except as provided in this Section 6, if Executive’s employment
hereunder is terminated pursuant to Section 5, all future compensation and
benefits to which Executive is otherwise entitled under this Agreement shall
cease and terminate as of the date of such termination, and Executive shall be
entitled to receive:
     (i) Executive’s Base Salary through the date of termination;
     (ii) any incentive compensation due Executive if, under the terms of the
relevant compensation arrangement, such incentive compensation was due and
payable to the Executive on or before the date of termination;
     (iii) those benefits that are provided by welfare benefit plans and
programs adopted and approved by the Company for Executive that, under the terms
of the relevant plans and programs, are earned and vested and payable on or
before the date of termination;
     (iv) any rights Executive (or his estate) may have under any stock option,
restricted stock, performance share unit or any other stock-based award;
     (v) medical and similar employee welfare benefits, the continuation of
which is required by applicable law or as provided in the applicable welfare
benefit plan; and
     (vi) all accrued, but unused vacation days.
          (b) If Executive’s employment under this Agreement is terminated by
Executive for Good Reason or by the Company within two years of a Change in
Control for any reason other than those specified in Section 5(a)(i), (ii) or
(iii), then, in addition to any other amounts payable to Executive:
     (i) the Company shall pay to Executive, in one lump-sum payment within
30 days after the date of such termination, an amount equal to two times (2x)
the

5



--------------------------------------------------------------------------------



 



sum of (A) the Base Salary and (B) the greater of (x) the average annual bonus
paid to Executive (including any amounts deferred by Executive under any
savings, retirement or other incentive plan) for the three fiscal years
preceding the year in which Executive’s employment is terminated or (y) the
target bonus for Executive in the Company’s annual incentive plan for the
current fiscal year;
     (ii) for two years after the date of Executive’s termination of employment,
or such longer period as any plan, program or arrangement may provide, the
Company shall continue benefits to Executive and/or Executive’s family at least
equal to those that would have been provided to them in accordance with the
plans, programs and arrangements described in Section 4(e) if Executive’s
employment had not been terminated (health insurance shall be provided via the
Company’s payment of the monthly cost of coverage elected by the Executive
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), or an
equivalent amount for periods of coverage after the applicable COBRA period, at
such time as the COBRA premiums would be due under such plan; and such premiums,
including any premiums paid on Executive’s behalf beyond the COBRA period, will
be imputed to Executive as income, as required by law); provided, however, that
if Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, the benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility; and
     (iii) the Company shall provide Executive at the Company’s sole expense,
outplacement services during the one year period following the termination of
Executive’s employment at a cost of up to $10,000, the provider of which shall
be selected by Executive in Executive’s sole discretion.
          (c) Subject to Section 6(b) in the event of a Change of Control, if
Executive’s employment under this Agreement is terminated by the Company
pursuant to Section 5(a)(iv), then in addition to any other amounts payable to
Executive:
     (i) the Company shall pay to Executive in one lump-sum payment within
30 days after the date of such termination an amount equal to (A) the greater of
(x) one or (y) the number of full and partial calendar months remaining in the
Employment Period as of the date of termination divided by 12, multiplied by
(B) the sum of the Base Salary and the target bonus for Executive in the
Company’s annual incentive plan for the current fiscal year; and
     (ii) for the remaining period in the Employment Period as of the date of
Executive’s termination of employment, or such longer period as any plan,
program or arrangement may provide, the Company shall continue benefits to
Executive and/or Executive’s family at least equal to those that would have been
provided to them in accordance with the plans, programs and arrangements
described in Section 4(e) if Executive’s employment had not been terminated
(health insurance shall be provided via the Company’s payment of the monthly
cost of coverage elected by the Executive pursuant to COBRA, or an equivalent
amount for periods of coverage after the applicable COBRA period, at such time
as the COBRA premiums would be due under such plan;

6



--------------------------------------------------------------------------------



 



and such premiums, including any premiums paid on Executive’s behalf beyond the
COBRA period, will be imputed to Executive as income, as required by law);
provided, however, that if Executive becomes reemployed with another employer
and is eligible to receive such benefits under another employer provided plan,
the benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility; and
          (d) If, as a result of any payments or distribution made to Executive
under this Agreement or any incentive compensation or other plan or arrangement,
Executive is subjected to an excise tax pursuant to the “golden parachute”
provisions of Section 4999 of the Code, the Company shall pay to Executive at
the same time payment is made pursuant to Section 6(b)(i) such amounts
(including any tax imposed on any such payment) as are necessary to place
Executive in the same after-tax position as Executive would have been had such
golden parachute provisions not been applicable to him in accordance with the
terms and conditions set forth in Exhibit A hereto.
     7. Nondisclosure and Non-Competition.
          (a) Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:
     (i) “Confidential Information” means any information, knowledge or data of
any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media)
relating to the past, current or prospective business or operations of the
Company and its subsidiaries, that at the time or times concerned is not
generally known to persons engaged in businesses similar to those conducted or
contemplated by the Company and its subsidiaries (other than information known
by such persons through a violation of an obligation of confidentiality to the
Company), whether produced by the Company and its subsidiaries or any of their
consultants, agents or independent contractors or by Executive, and whether or
not marked confidential, including, without limitation, information relating to
the Company’s or its subsidiaries’ products and services, business plans,
business acquisitions, processes, product or service research and development
methods or techniques, training methods and other operational methods or
techniques, quality assurance procedures or standards, operating procedures,
files, plans, specifications, proposals, drawings, charts, graphs, support data,
trade secrets, supplier lists, supplier information, purchasing methods or
practices, distribution and selling activities, consultants’ reports, marketing
and engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists and analyses, employee lists,
customer lists, customer source lists, proprietary computer software, and
internal notes and memoranda relating to any of the foregoing. Confidential
Information, however, shall not include any data or information which has been
disclosed or has become generally known to the public by any means except for a
breach of this Agreement by Executive.

7



--------------------------------------------------------------------------------



 



     (ii) “Company’s Business” means any of the following: (i) manufacturing,
selling or renting specialized tools or equipment for use with onshore and
offshore oil and gas well drilling, completion, production, workover, fishing
and related activities; (ii) providing oil and gas well intervention services,
including, without limitation, coiled tubing, electric wireline, mechanical
wireline, pumping and stimulation, artificial lift, well control, snubbing,
recompletion, engineering, well evaluation and related services; (iii) providing
oilfield decommissioning or plugging and abandonment services; (iv) chartering
or operating liftboats or other similar oilfield service vessels; (v) providing
oilfield waste management and environmental cleaning services; and
(vi) acquiring, producing, developing and operating mature offshore oil and gas
producing properties in the Gulf of Mexico.
          (b) Nondisclosure of Confidential Information. Executive shall hold in
a fiduciary capacity for the benefit of the Company all Confidential Information
which shall have been obtained by Executive during Executive’s employment by the
Company and shall use such Confidential Information solely within the scope of
his employment with and for the exclusive benefit of the Company. At the end of
the employment term, Executive agrees (i) not to communicate, divulge or make
available to any person or entity (other than the Company) any such Confidential
Information, except upon the prior written authorization of the Company or as
may be required by law or legal process, and (ii) to deliver promptly to the
Company any Confidential Information in his possession, including any duplicates
thereof and any notes or other records Executive has prepared with respect
thereto. In the event that the provisions of any applicable law or the order of
any court would require Executive to disclose or otherwise make available any
Confidential Information then Executive shall give the Company prompt prior
written notice of such required disclosure and an opportunity to contest the
requirement of such disclosure or apply for a protective order with respect to
such Confidential Information by appropriate proceedings.
          (c) Limited Covenant Not to Compete. This Section 7(c) shall be
binding upon Executive during the Employment Period and for a period of two
years thereafter; provided, however, that this Section 7(c) shall not be binding
upon Executive (x) if the Company terminates Executive’s employment hereunder
other than pursuant to Section 5(a)(ii) or (iii) or (y) if Executive terminates
Executive’s employment hereunder for Good Reason.
     (i) Executive shall not, directly or indirectly, for himself or others,
own, manage, operate, control, be employed by, engage or participate in, allow
his skill, knowledge, experience or reputation to be used by, or otherwise be
connected in any manner with the ownership, management, operation or control of,
any company or other business enterprise engaged in any aspect of the Company’s
Business in which Executive was involved or had responsibility during the
preceding two years, within any parish (or any adjacent offshore areas) of the
State of Louisiana, (as set forth in Appendix B), or within the States of
Alabama, Florida, Mississippi, Oklahoma or Texas (including any adjacent
offshore areas), and any other state or other jurisdiction (or any adjacent
offshore areas) (whether within or outside the United States) (the “Territory”),
in which the Company or any of its subsidiaries carries on a like line of
business on the date of termination of Executive’s employment hereunder and in
which Executive has had responsibilities during the preceding two years of his
employment with the Company;

8



--------------------------------------------------------------------------------



 



provided, however, that nothing contained herein shall prohibit Executive from
making passive investments in any publicly held company that do not exceed, in
the aggregate, one percent (1%) of the outstanding equity interest of such
company;
     (ii) Executive shall not call upon any customer or potential customer of
the Company or its subsidiaries within the Territory and with whom Executive had
contact or responsibility during the preceding two years of his employment with
the Company, for the purpose of soliciting, diverting or enticing away the
business of such person or entity, or otherwise disrupting any previously
established relationship existing between such person or entity and the Company
or its subsidiaries;
     (iii) Executive shall not solicit, induce, influence or attempt to
influence any supplier, lessor, licensor, or any other person who has a business
relationship with the Company or its subsidiaries, or who on the date of
termination of Executive’s employment hereunder is engaged in discussions or
negotiations to enter into a business relationship with the Company or its
subsidiaries and with whom Executive had contact or responsibility during the
preceding two years of his employment with the Company, to discontinue or reduce
the extent of such relationship with the Company or its subsidiaries; and
     (iv) Executive shall not make contact with any of the employees of the
Company or its subsidiaries with whom he had contact during the course of his
employment with the Company for the purpose of soliciting such employee for
hire, whether as an employee or independent contractor, or otherwise disrupting
such employee’s relationship with the Company or its subsidiaries.
     Executive further agrees that during the Employment Period and for a period
of two years thereafter, Executive shall not hire any employee of the Company as
an employee or independent contractor and with whom he had contact during the
course of his employment with the Company, whether or not such engagement is
solicited by Executive.
          (d) Protection of Information.
     (i) The Company shall disclose to Executive, or place Executive in a
position to have access to or develop, trade secrets or confidential information
of the Company; and/or shall entrust Executive with business opportunities of
the Company; and/or shall place Executive in a position to develop business good
will on behalf of the Company.
     (ii) Executive agrees not to disclose or utilize, for Executive’s personal
benefit or for the direct or indirect benefit of any other person or entity, or
for any other reason, whether for consideration or otherwise, during the
Employment Period or at any time thereafter, any information, ideas, concepts,
improvements, discoveries or inventions, whether patentable or not, which are
conceived, made, developed, or acquired by Executive, individually or in
conjunction with others, during Executive’s employment by the Company (whether
during business hours or otherwise and whether on the Company’s premises or
otherwise) which relate to the business, products, or services of

9



--------------------------------------------------------------------------------



 



the Company (including, without limitation, all such business ideas, prospects,
proposals or other opportunities which are developed by Executive during his
employment hereunder, or originated by any third party and brought to the
attention of Executive during his employment hereunder, together with
information relating thereto (including, without limitation, data, memoranda,
opinions or other written, electronic or charted means, or any other trade
secrets or other confidential or proprietary information of or concerning the
Company)) (collectively, “Business Information”). Moreover, all documents,
drawings, notes, files, data, records, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, and all other writings or materials of any type embodying any such
Business Information are and shall be the sole and exclusive property of the
Company. Upon termination of Executive’s employment by the Company, for any
reason, Executive promptly shall deliver all Business Information, and all
copies thereof, to the Company. As a result of knowledge of confidential
Business Information of third parties, such as customers, suppliers, partners,
joint ventures, and the like, of the Company, Executive also agrees to preserve
and protect the confidentiality of such third party Business Information to the
same extent, and on the same basis, as the Company’s Business Information.
     (iii) Executive agrees that, during his employment, any inventions (whether
or not patentable), concepts, ideas, expressions, discoveries, or improvements,
including, without limitation, products, processes, methods, publications, works
of authorship, software programs, designs, trade secrets, technical
specifications, algorithms, technical data, know-how, internal reports and
memoranda, marketing plans and any other patent or proprietary rights conceived,
devised, developed, or reduced to practice, in whole or in part, by Executive
during his employment with the Company (the “Developments”) are the sole and
exclusive property of the Company on a worldwide basis as works made for hire or
otherwise, and further that any revenue or other consideration obtained from the
sale, license or other transfer or conveyance of any such Development, or a
product or service incorporating such Development, is solely for the benefit of
and becomes the property of the Company. To the extent a Development may not be
considered work made by Executive for hire for the Company, Executive agrees to
assign, and automatically assigns at the time of creation of the Development,
without any requirement of further consideration, any and all right, title and
interest he may have in such Development. Executive shall preserve each such
Development as confidential and proprietary information of the Company.
Executive shall promptly disclose each such Development and shall, upon demand,
at the Company’s expense, execute and deliver to the Company such documents,
instruments, deeds, acts and things as the Company may request to evidence or
maintain the Company’s ownership of the Development, in any and all countries of
the world, or to effect enforcement thereof, and to assign all rights, if any,
of Executive in and to each of such Developments. In addition, Executive agrees
not to publish or seek to publish any information whatsoever concerning any
Development without the prior written consent of the Company, which may be
withheld in its sole and absolute discretion.
     (iv) Any inventions relating to the business of the Company conceived or
reduced to practice after Executive leaves the employ of the Company shall be
conclusively deemed to have been conceived and/or reduced to practice during the
period

10



--------------------------------------------------------------------------------



 



of the employment if conceived and/or reduced to practice within six months from
termination of employment, and shall be subject to the terms of this Section 7.
          (e) Injunctive Relief. Executive acknowledges that a breach by
Executive of each of paragraph (b), (c) and (d) of this Section 7 could cause
immediate and irreparable harm to the Company for which an adequate monetary
remedy may not exist; hence, Executive agrees that, in the event of a breach or
threatened breach by Executive of the provisions of paragraph (b), (c) or (d) of
this Section 7 during or after the employment term, the Company may be entitled
to injunctive relief restraining Executive from violation of any such paragraph
without the necessity of proof of actual damage or the posting of any bond,
except as required by non-waivable, applicable law. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedy at law or in
equity to which the Company may be entitled under applicable law in the event of
a breach or threatened breach of this Agreement by Executive including, but not
limited to, enforcing any obligations of Executive to Company under any option,
restricted stock or other agreement with the Company, recovery of costs and
expenses such as reasonable attorney’s fees incurred by reason of any such
breach and actual damages sustained by the Company as a result of any such
breach.
          (f) Governing Law of this Section 7; Consent to Jurisdiction. Any
dispute regarding the reasonableness of the covenants and agreements set forth
in this Section 7, or the territorial scope or duration thereof, or the remedies
available to the Company upon any breach of such covenants and agreements, shall
be governed by and interpreted in accordance with the laws of the state in which
the prohibited competing activity or disclosure occurs, and, with respect to
each such dispute, the Company and Executive each hereby irrevocably consent to
the exclusive jurisdiction of the state and federal courts sitting in the
relevant state for resolution of such dispute, and agree to be irrevocably bound
by any judgment rendered thereby in connection with such dispute, and further
agree that service of process may be made upon him in any legal proceeding
relating to this Section 7 by any means allowed under the laws of such state.
Each party irrevocably waives any objection he, she or it may have as to the
venue of any such suit, action or proceeding brought in such a court or that
such a court is an inconvenient forum.
          (g) Executive’s Understanding of this Section. Executive hereby
represents to the Company that he has read and understands, and agrees to be
bound by, the terms of this Section. Executive acknowledges that the geographic
scope and duration of the covenants contained in paragraph (c) are the result of
arm’s-length bargaining and are fair and reasonable in light of (i) the
importance of the functions performed by Executive and the length of time it
would take the Company to find and train a suitable replacement, (ii) the nature
and wide geographic scope of the operations of the Company, (iii) Executive’s
level of control over and contact with the Company’s business and operations in
all jurisdictions where same are conducted and (iv) the fact that the Company’s
Business is conducted throughout the geographic area where competition is
restricted by this Agreement. It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permitted
under applicable law, whether now or hereafter in effect and therefore, to the
extent permitted by applicable law, the parties hereto waive any provision of
applicable law that would render any provision of this Section 7 invalid or
unenforceable.

11



--------------------------------------------------------------------------------



 



     8. Successors.
          (a) This Agreement and all rights of Executive hereunder shall inure
to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts would still be
payable to him under this Agreement if he had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee or,
if there be no such designee, to Executive’s estate.
          (b) The Company shall require the ultimate parent entity of any
successor (whether, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place. For purposes of this Agreement, the term “Company”
shall mean the Company and the ultimate parent entity of any successor to all or
substantially all of the Company’s business or assets that assumes and agrees to
perform the Company’s obligations under this Agreement by operation of law or
otherwise.
     9. Arbitration. Except as otherwise specifically provided in this
Agreement, the Company and the Executive agree to submit exclusively to final
and binding arbitration any and all disputes or disagreements relating to or
concerning the interpretation, performance or subject matter of this Agreement
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”) using a single arbitrator. The
arbitration shall take place in New Orleans, Louisiana. The Executive and the
Company agree that the decision of the arbitrator shall be final and binding on
both parties. Arbitration shall be commenced by either party filing a demand for
arbitration with the AAA within 60 days after such dispute has arisen and either
party notifies the other that they are at an impasse. Each party in such an
arbitration proceeding shall be responsible for the costs and expenses incurred
by such party in connection therewith (including attorneys’ fees) which shall
not be subject to recovery from the other party in the arbitration except that
any and all charges that may be made for the cost of the arbitration and the
fees of the arbitrators which shall in all circumstances be paid by the Company.
Any court having jurisdiction may enter a judgment upon the award rendered by
the arbitrator. In the event of litigation to enforce an arbitration award in
connection with or concerning the subject matter of this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party all
reasonable out-of-pocket costs and disbursements incurred by such party in
connection therewith (including reasonable attorneys’ fees). Notwithstanding the
provisions of this Section 9, the Employer may, if it so chooses, bring an
action in any court of competent jurisdiction for injunctive relief to enforce
the Executive’s obligations under Section 7.
     10. Notices. For purposes of this Agreement, all notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepared, addressed as follows:

12



--------------------------------------------------------------------------------



 



     If to Executive:
Patrick J. Zuber
830 Union Street, Suite 200
New Orleans, Louisiana 70112
and
c/o Superior Energy Services, Inc.
1105 Peters Road
Harvey, Louisiana 70058
     If to the Company:
Chief Executive Officer
Superior Energy Services, Inc.
1105 Peters Road
Harvey, Louisiana 70058
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     11. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and such officer of the Company as may be
specifically designated by the Company’s Board. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.
     12. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     13. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     14. Rights and Remedies. In the event that Executive institutes proceedings
to enforce this Agreement; he shall be entitled to recover all reasonable
attorneys’ fees and costs incurred, in addition to any damages or other relief
awarded.
     15. Entire Agreement. This Agreement and the Offer Letter dated November 7,
2007 and signed by Executive, set forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and replaces and merges
any previous agreements or discussions relating to the Executive’s employment.

13



--------------------------------------------------------------------------------



 



     16. Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
     17. Section 409A. Notwithstanding any provision of the Agreement to the
contrary, the following provisions shall apply for purposes of complying with
Section 409A of the Code and applicable Treasury regulations (“Section 409A”):
          (a) If Executive is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 17, any payments
payable as a result of Executive’s termination (other than death or disability)
shall not be payable before the earlier of (i) the date that is six months after
Employee’s termination, (ii) the date of Executive’s death, or (iii) the date
that otherwise complies with the requirements of Section 409A. This Section 17
shall be applied by accumulating all payments that otherwise would have been
paid within six months of Executive’s termination and paying such accumulated
amounts at the earliest date which complies with the requirements of
Section 409A. Executive shall be a “specified employee” for the twelve month
period beginning on April 1st of a year if Executive is a “key employee” as
defined in Section 416(i) of the Code (without regard to Section 416(i)(5)) as
of December 31st of the preceding year.
          (b) If any provision of the Agreement would result in the imposition
of an applicable tax under Section 409A, Executive and the Company agree that
such provision will be reformed by December 31, 2008 to avoid imposition of the
applicable tax (or at such other time or in such other manner as may be allowed
under applicable guidance) and no action taken to comply with Section 409A shall
be deemed to adversely affect Executive’s rights or benefits hereunder. If any
provision of the Agreement is capable of being interpreted in more than one
manner, to the extent feasible, the provision shall be interpreted in a manner
that does not result in an excise tax under Section 409A.
     18. Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Louisiana
without regard to principles of conflict of laws, except as expressly provided
in Section 7(f) above with respect to the resolution of disputes arising under,
or the Company’s enforcement of, Section 7 of this Agreement.
[signatures appear on the following page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

                  SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:    /s/ Terence E. Hall    
 
      Terence E. Hall    
 
      Chairman of the Board and    
 
      Chief Executive Officer    
 
                EXECUTIVE    
 
       /s/ Patrick J. Zuber    
 
           
 
      Patrick J. Zuber    
 
           

15



--------------------------------------------------------------------------------



 



APPENDIX A

A.   If any payment or benefit received or to be received by Executive in
connection with a Change in Control or termination of Executive’s employment
(whether payable pursuant to the terms of this Agreement, a stock option plan or
any other plan or arrangement with the Company) (the “Total Payments”) will be
subject to the excise tax imposed by Section 4999 of the Code, (the “Excise
Tax”), then Executive shall be entitled to receive from the Company an
additional payment (the “Gross-Up Payment”) in an amount such that the net
amount of the Total Payments and the Gross-Up Payment retained by Executive
after the calculation and deduction of all Excise Taxes (including any interest
or penalties imposed with respect to such taxes) on the Total Payments and all
federal, state and local income tax, employment tax and Excise Tax (including
any interest or penalties imposed with respect to such taxes) on the Gross-Up
Payments provided for in this Exhibit A, and taking into account any lost or
reduced tax deductions on account of the Gross-Up Payments, shall be equal to
the Total Payments.

B.   All determinations required to be made under this Exhibit A, including
whether and when the Gross-Up Payments are required and the amount of such
Gross-Up Payments, and the assumptions to be utilized in arriving at such
determinations (consistent with the provisions of this Exhibit A), shall be made
by the Company’s independent registered public accounting firm (the
“Accountants”). The Accountants shall provide Executive and the Company with
detailed supporting calculations with respect to such Gross-Up Payments within
fifteen (15) business days of the receipt of notice from Executive or the
Company that Executive has received or will receive any Total Payments. In the
event that the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accountants hereunder). All fees and expenses of the Accountants shall
be borne solely by the Company. All determinations by the Accountants shall be
binding upon the Company and Executive.

C.   For the purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, such Total Payments
will be treated as “parachute payments” within the meaning of Section 280G of
the Code, and all “parachute payments” in excess of the “base amount” (as
defined under Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that in the opinion of the
Accountants such payment (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4) of the Code) in excess of the
“base amount” or such “parachute payments” are otherwise not subject to such
Excise Tax. For purposes of determining the amount of the Gross-Up Payments,
Executive shall be deemed to pay federal income taxes at the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payments are to be made and to pay any applicable state and local
income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payments are to be made, net of the maximum
reduction in federal income taxes that

A-1



--------------------------------------------------------------------------------



 



    could be obtained from the deduction of such state or local taxes if paid if
such year (determined without regard to limitations on deductions based upon the
amount of Executive’s adjusted gross income); and to have otherwise allowable
deductions for federal, state and local income tax purposes at least equal to
those disallowed because of the inclusion of the Gross-Up Payments in
Executive’s adjusted gross income.

D.   To the extent practicable, any Gross-Up Payments shall be paid by the
Company at the time Executive is entitled to receive the Total Payments and in
no event will any Gross-Up Payments be paid later than thirty (30) clays after
the receipt by Executive of the Accountant’s determination. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accountants hereunder, it is possible that the
Gross-Up Payments made will have been an amount less than the Company should
have paid pursuant to this Exhibit A (the “Underpayment”). In the event that the
Company exhausts its remedies pursuant to this Exhibit A and Executive is
required to make a payment of any Excise Tax, the Underpayment shall be promptly
paid by the Company to or for Executive’s benefit.

E.   Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payments. Such notification shall be given as soon as practicable
after Executive is informed in writing of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the thirty (30) day period following the date on which Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
thirty (30) day period that it desires to contest such claim, Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim     (ii)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;     (iii)  
cooperate with the Company in good faith in order to effectively contest such
claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claims; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify Executive for,
advance expenses to Executive for, defend Executive against and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of all related costs and expenses. Without limiting
the foregoing provisions of this Exhibit A,

A-2



--------------------------------------------------------------------------------



 



      the Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify Executive for, advance expenses to
Executive for, defend Executive against and hold Executive harmless from, on an
after-tax basis, any Excise Tax or income tax (including interest or penalties
with respect thereto) imposed with respect to such advance or with respect to
any imputed income with respect to such advance (including as a result of any
forgiveness by the Company of such advance); provided, further, that any
extension of the statute of limitations relating to the payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payments would be payable hereunder and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

F.   The Gross-Up Payments shall be paid to Executive during Executive’s
employment, or following the termination of Executive’s employment, as
determined under the foregoing provisions; provided, however, such benefits and
payments shall be paid not later than fifteenth day of the third month following
the later of the end of the taxable year of Executive in which the date of
termination of Executive’s employment occurs, or the end of the taxable year of
the Company (or any successor thereto) in which the date of termination of
Executive’s employment occurs.

G.   All terms not otherwise defined in this Exhibit A are intended to have the
meanings ascribed to them elsewhere in this Agreement.

A-3



--------------------------------------------------------------------------------



 



 APPENDIX B

     
Acadia
  Madison
Allen
  Morehouse
Ascension
  Natchitoches
Assumption
  Orleans
Avoyelles
  Ouachita
Beauregard
  Plaquemines
Bienville
  Pointe Coupee
Bossier
  Rapides
Caddo
  Red River
Calcasieu
  Richland
Caldwell
  Sabine
Cameron
  St. Bernard
Catahoula
  St. Charles
Claiborne
  St. Helena
Concordia
  St. James
DeSoto
  St. John the Baptist
East Baton Rouge
  St. Landry
East Carroll
  St. Martin
East Feliciana
  St. Mary
Evangeline
  St. Tammany
Franklin
  Tangipahoa
Grant
  Tensas
Iberia
  Terrebonne
Iberville
  Union
Jackson
  Vermillion
Jefferson
  Vernon
Jefferson Davis
  Washington
Lafayette
  Webster
Lafourche
  West Baton Rouge
LaSalle
  West Carroll
Lincoln
  West Feliciana
Livingston
  Winn

A-4